                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:21-CV-069-RJC-DCK

 CBD INDUSTRIES, LLC,                                  )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )     ORDER
                                                       )
 MAJIK MEDICINE, LLC,                                  )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 5) filed by Mark Kutny, concerning Kevin M. Bell, on March

5, 2021. Kevin M. Bell seeks to appear as counsel pro hac vice for Plaintiff. Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 5) is GRANTED. Kevin M. Bell is

hereby admitted pro hac vice to represent Plaintiff.


                                     Signed: March 5, 2021




         Case 3:21-cv-00069-RJC-DCK Document 9 Filed 03/05/21 Page 1 of 1
